Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,169,901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application are broader than the claims of patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. US 2015/0112935 (hereinafter “French”), in view of Doty et al. US 2009/0157767 (hereinafter “Doty”).
	Regarding claim 1, French teaches: A system comprising: a processing device; and at least one storage device including instructions for an application or service that are executable by the processing device for causing the processing device to perform operations comprising: [FIG. 2 and 0042: “With reference to FIG. 2, this figure depicts a block diagram of a data processing system in which illustrative embodiments may be implemented.” Also see paragraph 0016: “An application, program, product, or hardware or software component, which writes log data into a file system in a data processing environment, is referred to as a writer application within this disclosure. An application, program, product, or hardware or software component, which reads log data from a file system in a data processing environment, is referred to as a reader application within this disclosure.”]
	monitoring free space on the at least one storage device while at least one log file is being written to the at least one storage device by the application or service, [0026: “An embodiment allocates a predetermined amount of space for a log file at the time of creating the log file”; and 0027: “Another example embodiment overwrites the old log entries in the log file with new log entries in a circular fashion. For example, a remaining amount of space in the log file from the predetermined amount of space the log file occupies is determined by a position of an end pointer within the log file.”]
	the free space configured for use by multiple applications or services; [0026: “…log readers and log writers can simultaneously access the contents of the log file.” Also see paragraph 0016: “An application, program, product, or hardware or software component, which writes log data into a file system in a data processing environment, is referred to as a writer application within this disclosure. An application, program, product, or hardware or software component, which reads log data from a file system in a data processing environment, is referred to as a reader application within this disclosure.”]
	French does not explicitly disclose “comparing the free space for the at least one storage device to a predetermined threshold indicative of storage space to be maintained as free space; and executing at least one log file action when the free space for the at least one storage device falls below the predetermined free space threshold.” However, does teach - “When an amount of log data to be written to the log file exceeds the remaining space, an embodiment moves the end pointer to a position past a computed amount of oldest log data within the log file. The embodiment thus creates space in a circular manner by allowing overwrite of some of the oldest log data with the new log data” (paragraph 0027).
	Doty teaches: comparing the free space on the at least one storage device to a predetermined threshold indicative of storage space to be maintained as free space on the at least one storage device; and [0005: “A typical checkpoint protocol executes a checkpoint in response to a particular trigger. Conventional checkpoint triggers include, for example, 1) free space available in the log dropping below a threshold level… The log implementation then records the global low water mark, and the space previously used for record identifiers (often referred to as "Log Sequence Numbers" or "LSNs") earlier than the global low water mark is released, thereby freeing up storage.”]
	executing at least one log file action in response to the free space as reported by an operating system for the at least one storage device falling below the predetermined threshold. [0005 and 0037: Note paragraph 0037 states “log implementation is part of the operating system.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined French’s circular log implementation with Doty’s description of circular log implementations that frees up space based on a free space available indicator dropping below a threshold. One would have been motivated to have combined the analogous prior arts because one may find it beneficial to maintain a predetermined amount of free space in shared memory that services multiple log clients (Doty, paragraph 0005). 
	Regarding claim 2, French teaches: The system of claim 1 wherein the at least one storage device comprises a first storage device for storing the instructions and a second storage device for storing the at least one log file. [FIG. 1 and 0037: “Log file 107 is a log file created and used according to an embodiment within file-system 105. Log writer 113 in client 112 writes log data to log file 107... Log file 107 can be stored in a network accessible storage, such as by using storage 108, or in a local storage (not shown) of server 104, or a combination thereof.” Also see figure 2 for detailed description of a data processing system.]
	Regarding claim 3, French teaches: The system of claim 1 wherein the operations further comprise receiving or accessing log file storage parameters, the log file storage parameters including the predetermined threshold [Doty] and the at least one log file action. [0026: “The embodiment creates the log file to occupy the predetermined amount of space and sets certain attributes of the log file”; and 0027: “a remaining amount of space in the log file from the predetermined amount of space the log file occupies is determined by a position of an end pointer within the log file. When an amount of log data to be written to the log file exceeds the remaining space, an embodiment moves the end pointer to a position past a computed amount of oldest log data within the log file. The embodiment thus creates space in a circular manner by allowing overwrite of some of the oldest log data with the new log data.”]
	Regarding claim 4, French teaches: The system of claim 3 further comprising a user input device configured to receive the log file storage parameters. [FIG. 1 and 0037: “Log file 107 is a log file created and used according to an embodiment within file-system 105. Log writer 113 in client 112 writes log data to log file 107. Log reader 115 in client 114 reads the log data from log file 107. Log file 107 can be stored in a network accessible storage, such as by using storage 108, or in a local storage (not shown) of server 104, or a combination thereof.”]
	Regarding claim 5, French teaches: The system of claim 3 wherein the log file storage parameters further include at least one of a log file identifier, a log file directory, or a log file priority. [0056: “…while an attribute is described as a pointer, an offset or another manner of reaching a place in the file can be used to implement the attribute within the scope of the illustrative embodiments”; and 0058: “An attribute associated with log file 402 is a start pointer, or an equivalent thereof, which marks a location where a log reader can begin reading existing log data in circular log file 402.” Also see paragraph 0086.]
	Regarding claim 6, French teaches: The system of claim 3, wherein the operation of executing the at least one log file action further comprises an operation executing at least one of log file deletion, log file rotation, or log file write prevention. [0027: “The embodiment thus creates space in a circular manner by allowing overwrite of some of the oldest log data with the new log data.”]
	Claims 8 and 9-12 are rejected based on the same citations and rationale given to claims 1 and 3-6, respectively.
	Claims 14-19 are rejected based on the same citations and rationale given to claims 1-6, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. US 2015/0112935 (hereinafter “French”), in view of Doty et al. US 2009/0157767 (hereinafter “Doty”), further in view of Examiner’s Official Notice.
	Regarding claim 7, French teaches: The system of claim 1, wherein the operation of executing the at least one log file action comprises the operation of : rotating the at least one log file to produce a closed log file; and [FIG. 7 and 0078: “Process 700 is useful, for example, when simultaneous read and write operations are expected in a log file of an embodiment.”; and 0083: “The embodiment redirects the read request to use the copy instead of the log file (block 712). Operating in this manner, even if a log writer overwrites all or part of the log file while a log reader is using the log data, the log reader remains unaffected by the overwrite, and retains access to the old data that has been overwritten and is no longer available in the log file.”]
	compressing the closed log file. [Examiner takes official notice that compressing a log file is well-known and routinely used in the art. Additionally French anticipates expanding or contracting a log file from a predetermined size during its use.]
	Claim 13 is rejected based on the same citations and rationale given to claim 7.
	Claim 20 is rejected based on the same citations and rationale given to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113